Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 1 of 7 PAGEID #: 377




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JANE DOE S.W.,                                    )   CASE NO. 2:19-CV-1194
                                                   )
                        Plaintiff,                 )   MAGISTRATE JUDGE ELIZABETH
                                                   )   PRESTON DEAVERS
         vs.                                       )
                                                   )
 LORAIN-ELYRIA MOTEL, INC., et al.,                )   JUDGE ALGENON L. MARBLEY
                                                   )
                        Defendants.                )

                            STIPULATED PROTECTIVE ORDER

       Upon stipulation of Plaintiff, Jane Doe S.W. (“Plaintiff”) and Defendants, Lorain-Elyria

Motel, Inc., dba Best Western Inn, Best Western International, Inc., SRI Ram, LLC, and BAPA

Associates, Inc. (“Defendants”) (Plaintiff and Defendants collectively referred to herein as the

“Parties”), it is hereby ORDERED, pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 5.2, that:

       1.      Counsel for Plaintiff shall provide to counsel for Defendants Plaintiff’s true identity

and identifying information (“true identity”) upon entry of this Order by the Court. As used herein,

true identity includes, but is not limited to, information such as:

               A.      Name, maiden name, married name, nickname, and any alias name used at
                       any time, including, but not limited to, any names used at Defendants’
                       facilities;

               B.      Date of birth;

               C.      Social Security Number; and

               D.      Current address and any prior addresses from 2010 to present.

Notwithstanding the foregoing, Defendants expressly reserve their respective rights to request

from Plaintiff during the course of discovery any other information that is linked or linkable to the

true identity of Plaintiff, such as, but not limited to, any medical, educational, financial,

                                                  1
Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 2 of 7 PAGEID #: 378




employment, or other identifying information. Relatedly, Plaintiff agrees that nothing in this

Stipulated Protective Order relieves Plaintiff of the obligation to produce any discoverable

documents or information that Plaintiff would otherwise be required to produce in the normal

course of discovery.

       2.      Plaintiff is permitted to proceed pseudonymously throughout the course of these

proceedings. The Parties will reference Plaintiff through the pseudonym “Jane Doe, S.W.,” or as

“Plaintiff” in all filings, throughout the course of discovery, and in all Court proceedings.

       3.      The Parties, as well as their agents, employees, and assigns shall keep Plaintiff’s

true identity confidential during and after the conclusion of this matter. Notwithstanding the

foregoing, the Parties may disclose Plaintiff’s true identity to the following:

               A.      The Parties to this litigation, including any employees, agents, and
                       representatives of the Parties as needed to litigate any claims or defenses;

               B.      Counsel for the Parties and employees, agents, and representatives of
                       counsel as needed to litigate any claims or defenses;

               C.      Insurance claim adjusters, employees, agents, and representatives of the
                       Parties that are or may be required to pay any settlement or judgment in this
                       matter on behalf of the Parties to this litigation;

               D.      The Court, court personnel, and members of the jury;

               E.      Court reporters, recorders, and videographers engaged for depositions or
                       video-taped trial testimony;

               F.      Any mediator appointed by the Court or jointly selected by the Parties;

               G.      Any expert witness, outside consultant, or investigator retained specifically
                       in connection with this litigation;

               H.      Any potential, anticipated, or actual fact witness and his or her counsel, but
                       only to the extent that Plaintiff’s true identity will assist the witness in
                       recalling, relating, or explaining facts for purposes of interviews,
                       depositions, and/or testimony;




                                                  2
Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 3 of 7 PAGEID #: 379




               I.      Any custodian of records, but only to the extent that Plaintiff’s true identity
                       will assist the custodian in obtaining and producing records;

               J.      Independent providers of document reproduction, electronic discovery, or
                       other litigation services retained or employed specifically in connection
                       with this litigation;

               K.      Government agencies and agency personnel, but only to the extent that the
                       disclosure of Plaintiff’s true identity is necessary to litigate any claims or
                       defenses or to comply with any obligations or requirements; and

               L.      Other persons or entities as needed to litigate any claims or defenses upon
                       consent of the Parties. Consent shall not be unreasonably withheld.

       4.      The Court discourages the manual filing of any pleadings or documents under seal.

Nothing in this Stipulated Protective Order authorizes the filing of protected materials under seal.

This means that documents may not be filed with the Court under seal without prior permission as

to each such filing, upon motion and for good cause shown, including the legal basis for filing

under seal. See Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996). Thus,

the Parties may seek the Court’s permission to file documents that are necessarily unredacted under

seal in accordance with this process.

       5.      All Parties and any third parties appearing or submitting filings in this case are

required to redact the true identity and any identifying information (for example, Social Security

Number, date of birth, address, medical records number) of Plaintiff in their filings with the Court.

       6.      To the extent any Party or non-party has questions or concerns about whether any

forthcoming filing complies with the requirements of this Stipulated Protective Order, such party

or non-party should seek leave of Court prior to submitting any such filing.

       7.      Given this Stipulated Protective Order, the Parties agree the failure to identify

Plaintiff in the Complaint need not be addressed in the pleadings-stage motions.




                                                 3
Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 4 of 7 PAGEID #: 380




       8.      This Stipulated Protective Order is voided by any intentional action of the

anonymous Plaintiff to communicate with the media to author news articles, provide interviews to

media, or request media appearances at court proceedings.

       9.      The Parties will comply with the good faith meet-and-confer requirement in Fed.

R. Civ. P. 37(a)(1) prior to seeking judicial intervention if there are any disputes relating to this

Stipulated Protective Order.

       SO STIPULATED:

                                              /s/Samantha A Breakstone, Esq.
                                              Samantha Breakstone, Esq. Pro Hac Vice
                                              Paul Pennock, Esq. Pro Hac Vice
                                              Weitz & Luxenberg, PC
                                              700 Broadway
                                              New York, NY 10003
                                              Ofc: 212-558-5672
                                              Fax: 212-344-5461
                                              Email: sbreakstone@weitzlux.com
                                                     ppennock@weitzlux.com

                                              /s/Pamela A Borgess, Esq.
                                              Pamela A. Borgess, Esq. (0072789)
                                              Borgess Law, LLC
                                              6800 W. Central Ave., Ste. E
                                              Toledo, OH 43617
                                              Ofc: 419-262-6148
                                              Fax: 419-251-7797
                                              Email: pborgess@borgesslaw.com

                                              /s/Kimberly Dougherty, Esq.
                                              Kimberly A. Dougherty, Esq. Pro Hac Vice
                                              Andrus Wagstaff, PC
                                              19 Belmont Street
                                              South Easton, MA 02375
                                              Ofc: 508-230-2700
                                              Fax: 888-875-2889
                                              Email: kim.dougherty@andruswagstaff.com


                                              COUNSEL FOR PLAINTIFF



                                                 4
Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 5 of 7 PAGEID #: 381




                                    /s/Kenneth A. Calderone, Esq.
                                    Kenneth A. Calderone, Esq. (0046860)
                                    John R. Chlysta, Esq. (0059313)
                                    Hanna, Campbell & Powell, LLP
                                    3737 Embassy Parkway, Suite 100
                                    Akron, OH 44333
                                    Ofc: 330-670-7324/330-670-7305
                                    Fax: 330-670-7440/330-670-7442
                                    Email: kcalderone@hcplaw.net
                                           jchlysta@hcplaw.net

                                    COUNSEL FOR DEFENDANT
                                    LORAIN-ELYRIA MOTEL, INC., dba
                                    BEST WESTERN INN


                                    /s/Sarah Miller Benoit, Esq.
                                    Sarah Miller Benoit, Esq. (0086616)
                                    Jennifer Hageman, Esq. (0066632)
                                    Paul J. Cosgrove, Esq. (0073160)
                                    Ulmer & Berne, LLP
                                    600 Vine St., Ste. 2800
                                    Cincinnati, OH 45202-2409
                                    Ofc.: 513-698-5022/5034
                                    Fax: 513-698-5023/5035
                                    Email: jhageman@ulmer.com
                                            pcosgrove@ulmer.com
                                            sbenoit@ulmer.com

                                    /s/Constantine J. Passodelis, Esq.
                                    Constantine J. Passodelis, Esq. (0074869)
                                    Pro Hac Vice to be Filed
                                    Jones Passodelis, PLLC
                                    Gulf Tower, Suite 3410
                                    707 Grant Street
                                    Pittsburgh, PA 15219
                                    Ofc: (412) 315-7272
                                    Fax: (412) 315-7273
                                    Email: dpassodelis@jonespassodelis.com


                                    COUNSEL FOR DEFENDANT
                                    BEST WESTERN INTERNATIONAL, INC.




                                       5
Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 6 of 7 PAGEID #: 382




                                    /s/ Matthew Stephen Teetor, Esq.
                                    William B. Benson, Esq.
                                    Matthew Stephen Teetor, Esq.
                                    Isaac, Wiles, Burkholder & Teetor, LLC
                                    Two Miranova Place, Ste. 700
                                    Columbus, OH 43215
                                    Ofc.: 614-221-2121
                                    Fax: 614-365-9516
                                    Email: wbenson@isaacwiles.com
                                            mteetor@isaacwiles.com

                                    COUNSEL FOR DEFENDANT
                                    SRI RAM, LLC


                                    /s/Jonathan P. Blakely, Esq.
                                    Jonathan P. Blakely, Esq. (0042550)
                                    P.O. Box 217
                                    Middlefield, OH 44062
                                    Ofc: (440) 339-1201
                                    Fax: (440) 632-9091
                                    Email: jblakelylaw@windstream.net

                                    COUNSEL FOR DEFENDANT
                                    BAPA ASSOCIATES, INC



     IT IS SO ORDERED.




                                    UNITED STATES MAGISTRATE JUDGE




                                       6
Case: 2:19-cv-01194-ALM-EPD Doc #: 55 Filed: 09/27/19 Page: 7 of 7 PAGEID #: 383




                                 CERTIFICATE OF SERVICE

        This document was filed on September 27, 2019, using the court’s CM/ECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court’s electronic filing system. Copies of this filing were mailed to the parties not on the Court’s
electronic filing system.

                                              /s/ Samantha A Breakstone, Esq.




                                                 7
